


110 HR 5913 IH: To amend title 28, United States Code, to provide for

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5913
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Conyers, Ms. Zoe Lofgren of
			 California, Mr. Cohen, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for
		  service of process over foreign nationals in cases involving defective products
		  causing injury in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Americans from Unsafe Foreign Products Act.
		2.Service of
			 process on foreign manufacturers in certain cases
			(a)In
			 generalChapter 113 of title
			 28, United States Code, is amended by adding at the end the following new
			 section:
				
					1698.Service on
				foreign manufacturers in certain cases
						(a)Service of
				processProcess in any action
				that is brought in a Federal or State court against a citizen or subject of a
				foreign state, for injury that was sustained in the United States and that
				relates to the purchase or use of a product, or component thereof, that is
				manufactured outside the United States by the citizen or subject may be served
				on the citizen or subject wherever the citizen or subject resides, is found,
				has an agent, or transacts business, if the citizen or subject—
							(1)knew or reasonably should have known that
				the product or component would be imported for sale or use in the United
				States; or
							(2)had contacts with
				the United States, whether or not such contacts occurred in the place where the
				injury occurred.
							(b)Personal
				jurisdictionService on a citizen or subject under subsection (a)
				establishes jurisdiction over the person of the citizen or subject.
						(c)DefinitionsAs
				used in this subsection—
							(1)an agent of a citizen or
				subject of a foreign state who manufactures a product or component includes an
				importer, distributor, wholesaler, or other commercial entity who conducts
				business with the citizen or subject for the purpose of selling, or
				incorporating into another product for sale, in the United States the product
				or component;
							(2)a citizen or subject of a foreign state
				transacts business in a place if a product or component
				manufactured by that citizen or subject is sold in that place, whether directly
				by the citizen or subject, or through an intermediary, subsidiary, affiliate,
				or partner of the citizen or subject; and
							(3)the term
				State includes the District of Columbia, the Commonwealth of
				Puerto Rico, and any territory of the United States.
							(d)Service on agent
				or related entityFor purposes or subsection (a), service on an
				agent of a citizen or subject of a foreign state, or on an intermediary,
				subsidiary, affiliate, or partner of the citizen or subject to whom subsection
				(c)(2) applies, constitutes service on the citizen or subject.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 113 of title 28,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						1698. Service on foreign manufacturers in
				certain
				cases.
					
					.
			3.Choice of law in
			 certain actions against citizens or subjects of foreign states
			(a)In
			 generalChapter 111 of title
			 28, United States Code, is amended by adding at the end the following new
			 section:
				
					1660.Choice of law
				in certain actions against manufacturers who are citizens or subjects of
				foreign states
						(a)In
				generalIn any civil action
				in any State or Federal court against a citizen or subject of a foreign state
				for injury sustained in the United States that relates to the purchase or use
				of a product, or component thereof, manufactured outside the United States, the
				law of the State where the injury occurred shall govern all issues concerning
				liability and damages.
						(b)DefinitionAs
				used in this section, the term State includes the District of
				Columbia, the Commonwealth of Puerto Rico, and any territory of the United
				States.
						.
			(b)Conforming
			 amendmentThe table of
			 sections at the beginning of chapter 111 of title 28, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1660. Choice of law in certain actions
				against manufacturers who are citizens or subjects of foreign
				states.
					
					.
			
